Citation Nr: 0104858	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed depression.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected mechanical low back pain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



REMAND

In the first instance, the Board notes that VA outpatient 
records obtained in support of the veteran's claim note 
treatment for symptoms of major depressive disorder triggered 
by injuries, including the attendant physical limitations 
resulting from such injuries, which were incurred during 
military service.  

As a result, the Board finds that a contemporaneous 
examination to determine the nature and likely etiology of 
the claimed depression, as well as association with the 
claims file of any records of treatment for such condition, 
would materially assist in the adjudication of this claim.  

With regard to the veteran's claim of entitlement to an 
increased rating for the service-connected hemorrhoid 
condition, as well as a higher initial evaluation for the 
service-connected mechanical low back pain, the Board finds 
that the VA examinations conducted to date are inadequate for 
evaluation purposes because they do not include sufficient 
detail for rating the disabilities at issue and that further 
examinations should be conducted on remand.  38 C.F.R. § 4.2.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the examination of the veteran's low back should 
include a medical opinion as to whether his low back 
disability is manifested by pain with use, weakened movement, 
excess fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
depression, as well as the service-
connected hemorrhoid condition and low 
back disability, since service.  The 
veteran in this regard must be instructed 
to submit all competent evidence that 
tends to support his assertion that he 
suffers from depression which is 
attributable to service.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and likely etiology 
of his claimed depression.  All indicated 
testing should be performed in this 
regard, and the claims folder should be 
made available to the examiner for 
review.  Detailed clinical findings 
should be reported, and the examiner 
should provide a specific diagnosis in 
connection with the evaluation.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran is suffering from a current 
psychiatric disability manifested by 
depression which is attributable to 
service, to include where any diagnosed 
psychiatric disease entity was caused or 
worsened by his service-connected 
disabilities.  Any opinion expressed must 
be accompanied by a complete rationale.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
hemorrhoids. All indicated testing should 
be performed in this regard, and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Based on his/her examination 
and study of the case, the examiner is 
requested to provide an opinion as to 
whether the veteran's external or 
internal hemorrhoids are irreducible, and 
large or thrombotic, with excessive 
redundant tissue, evidencing frequent 
recurrences and whether the hemorrhoids 
are manifested by persistent bleeding 
with secondary anemia, or with fissures.  
Any opinion expressed must be accompanied 
by a complete rationale.  

4.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of the 
service-connected low back disability.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing for the lower 
back.  In addition to noting the range of 
motion for the lower back, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lower back due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for all opinions 
expressed should be provided.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


